Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly denied petitioner’s application to stay arbitration of respondent’s claim for underinsurance benefits. Respondent was required to assert her claim "within 90 days or as soon as practicable”; that requirement "called for a determination of what was within a reasonable time in the light of the facts and circumstances of the case at hand” (Mighty Midgets v Centennial Ins. Co., 47 NY2d 12, 19). Respondent offered a reasonable excuse for her delay in asserting the claim for coverage (cf., Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520) and showed that she exercised due diligence in ascertaining the policy limits of the vehicles involved in the collision *980(see, Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560). (Appeal from judgment of Supreme Court, Nassau County, O’Brien, J. — Arbitration.) Present — Denman, P. J., Green, Balio, Fallon and Davis, JJ.